 

» » ,

AQ 442 (Rev, 01/09, MD 6/09) Arrest Warrant Powe. POQypaup e

 

 

 

 

 

 

| er ToL PD.
UNITED STATES DISTRICT COWRA | 7 py |
for the EG vey ENTERED
wee. LOGGED RECEIVED
District of Maryland
United States of America APR 2 4 2019
: Vv. ) AT GREENBELT
) Case No. 8:06-cr-00392-PJM. ages. BISTRICT cua
) BY DEPUTY
)
a ___...._ Anjan Ghosh Tagore )
| Defendant
ARREST WARRANT _
To: Any authorized law enforcement officer < Ce
Fon moi
TO tl
YOU ARE COMMANDED to arrest and bring before a United States magistrate judge without unnecessary delay : -
fname of person to be arrested) Anjan Ghosh Tagore + - . . 8
who is accused of an offense or violation based on the following document filed with the court: ~ oi
ST Gre
[J Indictment C) Superseding Indictment C] Information (] Superseding Information Confijaint
C1 Probation Violation Petition Supervised Release Violation Petition ( Violation Notice (] Order of the Court...
This offense is briefly described as follows:
Alleged Violation of Supervised Release
Date: April 17,2019 . ge cn en ce
By. J. Fletcher. Deputy Clerk
Address: 6500 Cherrywood Lane _ Felicia C, Cannon, Clerk, U.S. District Court _

 

Greenbelt, Md. 20770 Name and Title of Issuing Officer

 

Return

 

This warrant was received on (date) Y ee a _ and the person was arrested on (date) . A LL4/ (9 ecinecciee eons oe
at (city and state) _Greenrelt Mo :

pate: (24/in PA AAG

Arresting officer's signature

PUsm Mir Guerin

Printed name and title

 

 

 

 

 
